Citation Nr: 0632923	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  06-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

The appellant and an acquaintance




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served in the Georgia Air National Guard from 
February 1977 to March 1985.  His service included, among 
other things, a period of active duty for training from April 
to July 1977.

By a decision entered in November 2001, the RO denied service 
connection for chronic fatigue syndrome.  The RO notified the 
appellant of its decision, and of his appellate rights, but 
he did not initiate an appeal within one year.  As a result, 
the November 2001 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  The present 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO that 
disallowed the appellant's application to reopen the 
previously denied claim, and also denied service connection 
for fibromyalgia.

In August 2006, the appellant testified at hearing held 
before the undersigned Veterans Law Judge.  Following the 
hearing, his appeal was advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  By a decision entered in November 2001, the RO denied 
service connection for chronic fatigue syndrome; the RO 
notified the appellant of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  Evidence received since the time of the November 2001 
decision includes multiple medical opinions indicating that 
the appellant suffers from chronic fatigue syndrome (and 
fibromyalgia) that can be attributed to vaccinations he 
received in service; this evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim, is neither cumulative nor redundant of the evidence 
that was previously of record, and raises a reasonable 
possibility of substantiating the claim.

3.  Chronic fatigue syndrome and fibromyalgia can be 
attributed to service.


CONCLUSIONS OF LAW

1.  The RO's November 2001 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
appellant's claim for service connection for chronic fatigue 
syndrome.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.303 (2006).

3.  Chronic fatigue syndrome and fibromyalgia were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 4.88a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for 
chronic fatigue syndrome and fibromyalgia.  The primary 
thrust of his contentions is that the disorders can be 
attributed to vaccinations he received in the military.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

As noted above, the matter of the appellant's entitlement to 
service connection for chronic fatigue syndrome has been the 
subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, his claim as to that 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the appellant's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the last final 
disallowance includes multiple medical opinions indicating 
that the appellant suffers from chronic fatigue syndrome (and 
fibromyalgia) that can be attributed to vaccinations he 
received in service.  This evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim (i.e., that his disability can be attributed to 
service); is neither cumulative nor redundant of the evidence 
that was of record in November 2001; and raises a reasonable 
possibility of substantiating his claim.  The evidence is 
therefore new and material, and the claim is reopened.

Turning to the underlying merits of the appellant's claims, 
it is the Board's conclusion that the evidence supports an 
award of service connection for chronic fatigue syndrome and 
fibromyalgia.  There are multiple medical reports of record 
to show that the appellant satisfies the diagnostic criteria 
for these two conditions.  38 C.F.R. § 4.88a (2006).  The 
appellant's original military immunization record is not 
available.  However, the claims file contains ample evidence 
that the appellant received multiple vaccinations during 
service, to include a July 2006 statement from the Health 
Systems Manager of the 116th Medical Group of the Georgia Air 
National Guard.  The claims file also contains evidence to 
show that the appellant presented for treatment with a 
variety of complaints proximate to the time that he received 
vaccinations in service, including sore throat, rash, nasal 
congestion, plugged ears, headaches, nausea, vomiting, 
abdominal cramping, malaise, diarrhea, constipation, and 
lymphadenopathy.  The Board acknowledges that a VA physician 
opined, in a December 2005 report, that he could not resolve 
the issue of vaccinations precipitating the appellant's 
problems "without resort to mere speculation."  However, no 
fewer than seven physicians have opined that the appellant's 
chronic fatigue syndrome and/or fibromyalgia was likely 
caused by, and/or is temporally related to, multiple 
vaccinations he received in service.  The Board finds this 
evidence persuasive.  Service connection for chronic fatigue 
syndrome and fibromyalgia is therefore granted.

Because the Board is granting the appellant's appeal, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), have been satisfied with 
respect to the issue of service connection.  That matter is 
moot.




ORDER

The claim for service connection for chronic fatigue syndrome 
is reopened.

Service connection is granted for chronic fatigue syndrome 
and fibromyalgia.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


